     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     )
13   ANTHONY JONES,                                  )       Case No.: 1:18-cv-01739-BAM
                                                     )
14                  Plaintiff,                       )
                                                     )       STIPULATION AND ORDER FOR AN
15        vs.                                        )       EXTENSION OF TIME OF 30 DAYS FOR
     ANDREW SAUL,                                    )       DEFENDANT’S RESPONSE TO
16   Commissioner of Social Security,                )       PLAINTIFF’S OPENING BRIEF
                                                     )
17                                                   )
                    Defendant.                       )
18                                                   )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 30 additional days to respond

22   to Plaintiff’s opening brief. The current due date is October 4, 2019. The new due date will be

23   November 4, 2019.

24          This is Defendant’s first request for an extension of time for briefing and the second request

25   in this case overall. There is good cause for this request. Since the filing of Plaintiff’s opening

26   brief, Defendant’s counsel diligently worked on various district court cases and other substantive

27   non-court matters, some of which required more time to complete than anticipated. Before and

28   around the original due date of October 4, 2019, counsel will be on pre-approved leave. Counsel



                                                         1
 1   also has about 12 district court matters scheduled between October 4, 2019, to November 4, 2019.
 2   Some of the other cases have been previously extended by other plaintiffs or Defendant, and
 3   counsel is prioritizing older cases or cases where she requested an extension but was unsuccessful
 4   in obtaining an extension despite her attempts. She requires additional time to review the record
 5   in this case, to evaluate the issues raised in Plaintiff’s brief, to determine whether options exist for
 6   settlement, and if not, to prepare Defendant’s response to Plaintiff’s brief.
 7          Thus, Defendant is respectfully requesting additional time up to and including November
 8   4, 2019, to respond to Plaintiff’s opening brief. This request is made in good faith with no intention
 9   to unduly delay the proceedings. Defendant apologizes for the delay and any inconvenience
10   caused by the delay.
11          The parties further stipulate that the Court’s Scheduling Order shall be modified
12   accordingly.
13                                                  Respectfully submitted,
14
     Date: October 2, 2019                          NEWEL LAW
15                                                  s/ Melissa Newel by C.Chen*
                                                    (As authorized by email on 10/2/2019)
16                                                  MELISSA NEWEL
                                                    Attorneys for Plaintiff
17
18   Date: October 2, 2019                          MCGREGOR W. SCOTT
                                                    United States Attorney
19
20                                                  By s/ Carolyn B. Chen
                                                    CAROLYN B. CHEN
21                                                  Special Assistant U. S. Attorney
22                                                  Attorneys for Defendant
23
24
25                                                  ORDER

26          Pursuant to the parties’ stipulation, and good cause appearing, Defendant’s request for an

27   extension of time to file a response to Plaintiff’s Opening Brief is GRANTED. Defendant shall

28


                                                        2
 1   file a response to Plaintiff’s Opening Brief on or before November 4, 2019. All other deadlines
 2   in the Court’s Scheduling Order are modified accordingly.
     IT IS SO ORDERED.
 3
 4      Dated:    October 3, 2019                           /s/ Barbara   A. McAuliffe            _
 5                                                      UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
